                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


MICHAEL TYLER McCORMICK,      )
               Plaintiff,     )
                              )
v.                            )                        JUDGMENT
                              )                        5:19-CV-398-FL
SECRETARY OF VETERANS AFFAIRS )
               Defendant.     )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendation of the United States Magistrate Judge, to
which no objections were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
January 15, 2020, and for the reasons set forth more specifically therein, that this action is dismissed
WITHOUT PREJUDICE.

This Judgment Filed and Entered on January 15, 2020, and Copies To:
Michael Tyler McCormick (via U.S. Mail) 6013 Poland Ct, Fayetteville, NC 28314

January 15, 2020                       PETER A. MOORE, JR., CLERK
                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
